 307319 NLRB No. 45SWEET STREET DESSERTS1On June 7, 1995, Administrative Law Judge Peter E. Donnellyissued the attached decision. The Respondent, the General Counsel,
and the Charging Party each filed exceptions and a supporting brief.
The General Counsel filed an answering brief to the Respondent's
exceptions, and the Respondent filed oppositions to the exceptions
of the Charging Party and the General Counsel and a reply brief to
the General Counsel's answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent and the Charging Party have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all relevant evidence convinces us
that they are incorrect. Standard Drywall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully exam-
ined the record and find no basis for reversing the findings.3In light of our adoption of the judge's recommendation to sustainthe Union's Objections 3 and 4, we find no need to pass on the
Union's exceptions to the recommended overruling of Objections 1,
2, 4, 6, 12, and 18. In the absence of exceptions, we adopt, pro
forma, the judge's recommendation to overrule the Union's Objec-
tions 14 and 17.4In accord with the General Counsel's exceptions, we shall mod-ify the recommended Order and substitute a notice in order to add
remedial requirements that the Respondent rescind its unlawfully
broad ``Distribution'' policy and its unlawfully adopted ``Access/-
Distribution/Solicitation Policy.''5Member Cohen disagrees with his colleagues' conclusions thatthe Respondent violated Sec. 8(a)(1) by soliciting grievances with an
implied promise to remedy them. The evidence shows that Produc-
tion Manager Good began the relevant portion of the conversation
by stating that Lias could come to her with any problems that she
had. Lias responded that she had tried that approach and had not
been successful. At that point, Good responded that Lias could speak
to her supervisor. As the judge correctly observed, Good was there-
by simply describing the existing hierarchy, i.e., it went from the
employee to the supervisor and then to Good. Thus, Lias was told
to go to her supervisor before going to Good. In these cir-
cumstances, the Respondent was simply giving a road-map of the hi-
erarchy; the Respondent was not soliciting grievances with an im-
plied promise to remedy them. Indeed, when Lias responded that she
did not know that speaking to a supervisor would get results, the Re-
spondent did not suggest otherwise. There was no promise of a rem-
edy, implied or otherwise.Sweet Street Desserts, Inc. and United Food andCommercial Workers Union, Local 1776, AFL±
CIO. Cases 4±CA±22621 and 4±RC±18360October 17, 1995DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe issues presented in this case are whether thejudge correctly found that the Respondent committed
several violations of Section 8(a)(1) and (3) of the Act,
that certain of those unfair labor practices constituted
objectionable conduct requiring the invalidation of a
representation election, that the Respondent did not un-
lawfully solicit an employee's grievances, and that
other preelection conduct by the Respondent was not
objectionable.1The Board has considered the judge'sdecision and the record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings,2and conclusions,3except as discussed below,and to adopt the recommended Order as modified.4The General Counsel excepts to the judge's failureto find that Mary Ann Good, the Respondent's produc-
tion manager, violated Section 8(a)(1) of the Act by
soliciting grievances during a conversation with em-
ployee Linda Lias. Good initiated this plant floor con-
versation on April 11, 1994, 3 days after the Respond-
ent had received a letter from the Union identifying
Lias as one of five employee organizers. According to
credited employee testimony, Good told employee Lias
that if Lias had any problems, Lias could come to her.After Lias responded that she had done that and wasnot heard, Good replied that she could speak to her su-
pervisor. The judge found that, earlier in this conversa-tion, Good had unlawfully interrogated Lias about her
union sentiments and threatened the loss of benefits if
the employees orgainized. He further found, however,
that it was not coercive for Good simply to suggest
that Lias take up her problems with the existing super-
visory hierarchy.We disagree with the judge's analysis. It is apparentfrom the credited testimony that management had not
previously been receptive to complaints from Lias. On
April 11, however, Good initiated a conversation with
Lias, inquired about her union sentiments, threatened
adverse consequences from unionization, then encour-
aged Lias to discuss her problems with Good or a su-
pervisor. Under these circumstances, we find that Lias
would reasonably view Good's remarks as a solicita-
tion of grievances with the implicit promise to correct
them, in marked contrast to Lias' apparent past experi-
ence, if Lias would oppose the Union. We therefore
conclude that by this conduct the Respondent violated
Section 8(a)(1) of the Act.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below, and orders that the Respondent, Sweet
Street Desserts, Inc., Reading, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.1. Insert the following as paragraph 1(d) and reletterthe subsequent paragraphs.``(d) Soliciting employee complaints and grievanceswith the implicit promise to remedy them.''2. Insert the following as paragraph 2(d) and reletterthe subsequent paragraphs.``(d) Rescind its unlawfully broad `Distribution' pol-icy and its unlawfully adopted `Access/Distribution/-
Solicitation' policy.''VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates refer to 1994 unless otherwise indicated.2On motion by the General Counsel, par. 7 of the complaint wasdismissed at the hearing. Also, on motion by the Union, Objections
13, 15, 16, 19, and 20 were withdrawn at the hearing. Further, the
suspension of Gregory Diaz was deleted from Objection 3 as occur-
ring prior to the petition having been filed. There remains for con-
sideration here Objections 1, 2, 3 (Glenda Gomez), 4, 6, 12, 14, 17,
and 18.3No opposition thereto having been filed, the General Counsel'smotion to correct transcript is granted.3. Substitute the attached notice for that of the ad-ministrative law judge.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
suspend or otherwise discriminateagainst employees for engaging in union and/or pro-
tected concerted activity.WEWILLNOT
interrogate employees about theirunion sentiments or activities.WEWILLNOT
threaten employees with loss of bene-fits if they select union representation.WEWILLNOT
solicit employee complaints andgrievances with the implicit promise to remedy them.WEWILLNOT
tell employees that their selection ofunion representation would be futile.WEWILLNOT
threaten employees with loss of em-ployment or transfer to less desirable shifts as a con-
sequence of engaging in a strike.WEWILLNOT
create the impression among employ-ees that their union activities are under surveillance.WEWILLNOT
maintain and enforce an unlawfullybroad ``Distribution'' policy.WEWILLNOT
maintain and enforce an unlawfullyadopted ``Access/Distribution/Solicitation'' policy.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make Gregory Diaz, Jackie Titus, DaisyMartinez, and Glenda Gomez whole for any loss of
pay they may have suffered as a result of the discrimi-
nation practiced against them with intertest.WEWILL
expunge from our files any reference tothe suspensions of Gregory Diaz, Jackie Titus, Daisy
Martinez, and Glenda Gomez and notify them in writ-
ing that this has been done and that evidence of their
unlawful suspensions will not be used as a basis for
future personnel action against them.WEWILL
rescind our unlawfully broad ``Distribu-tion'' policy and our unlawfully adopted ``Access/-
Distribution/Solicitation'' policy.SWEETSTREETDESSERTS, INC.Steven B. Goldstein, Esq., for the General Counsel.William J. Rosenthal, Esq. and Mark J. Swerdlin, Esq., ofBaltimore, Maryland, for the Respondent.Robert Curley, Esq., of Norristown, Pennsylvania, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLY, Administrative Law Judge. With re-spect to the representation case, the petition was filed by
United Food and Commercial Workers Union Local 1776,
AFL±CIO (the Union or Charging Party) on May 2, 1994,1and a stipulated election agreement was approved by the Re-
gional Director on May 24, providing for an election to be
held among the employees of Sweet Street Desserts, Inc. (the
Employer or Respondent) on June 30. The Union lost the
election by a vote of 170 to 57, with 31 challenged ballots
which were insufficient to affect the results of the election.Objections to the election were filed by the Union on July8 alleging various misconduct by the Employer between the
date of the filing of the petition and the date of the election,
sufficient to warrant setting aside the election. On October
28, the Regional Director issued a report and recommenda-
tions on objections to election and notice of hearing subse-
quently adopted by Board Order dated December 30, con-
cluding that 14 of the 20 objections filed by the Union raised
material and substantial issues of fact warranting a hearing.
The remaining six objections were dismissed.With respect to the unfair labor practice case, the originalcharge here was filed by the Union on April 8 and amended
on May 24. A complaint and notice of hearing issued on July
11 and an amendment to the complaint issued on January 11,
1995, alleging that Respondent violated Section 8(a)(1) of
the Act by various misconduct as set forth in the complaint.
In addition, the complaint alleges that Respondent violated
Section 8(a)(3) of the Act by unlawfully suspending employ-ees Gregory Diaz and Glenda Gomez. Answers to the com-
plaint and amendments to complaint were timely filed by Re-
spondent.On January 19, 1995, the Regional Director issued anorder consolidating objections and the unfair labor practice
allegations for a hearing, which was held before me on Janu-
ary 30 and 31, February 1, and March 7±9, 1995.2Briefs have been timely filed by the General Counsel, Re-spondent, and the Union which have been considered.3FINDINGSOF
FACTI. EMPLOYER'SBUSINESS
The Employer is engaged in the production and distribu-tion of pastry at its facility in Reading, Pennsylvania. During
the past year, Respondent sold and shipped products valued
in excess of $50,000 directly to points outside the Common-
wealth of Pennsylvania. The complaint alleges, the answerVerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 309SWEET STREET DESSERTS4There is conflicting testimony regarding some of the allegationsof the complaint and objections. In resolving these conflicts, I have
taken into consideration the apparent interests of the witnesses; the
inherent probabilities in light of other events; corroboration or lack
of it; and consistencies or inconsistencies within the testimony of
each witness and between the testimony of each and that of other
witnesses with similar apparent interests. In evaluating the testimony
of each witness, I rely specifically on their demeanor and make my
findings accordingly. And while apart from considerations of de-
meanor, I have taken into account the above-noted credibility consid-
erations, my failure to detail each of these is not to be deemed a
failure on my part to have fully considered it. Walker's, 159 NLRB1159, 1161 (1966).admits, and I find that the Employer is an employer engagedin commerce within the meaning of Section 2(6) and (7) of
the Act.II. LABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
4A. Facts1. The 8(a)(1) allegationsa. Respondent's ``Access/Distribution/-SolicitationPolicy''
By way of background, it appears that an effort was madein early 1993 to organize Respondent's employees. In August
1993, Respondent conducted an employee survey in the form
of a questionnaire concerning employee attitudes about their
conditions of employment, including a question asking
whether or not the employees felt that a union would be
good for Sweet Street.On March 17, at a meeting of supervisory and manage-ment employees, Respondent announced its implementation
of an ``Access/Distribution/Solicitation'' policy effective
March 17. This policy reads:ACCESS/DISTRIBUTION/SOLICITATION POLICYDue to Sweet Street's limited physical facilities, in-cluding limited parking areas, and due to the necessity
of maintaining a pleasant and secure environment for
our employees and customers, the following policies
must be observed by all employees:(For the purpose of these policies, ``employee/s'' re-fers to all permanent and temporary employees.)ACCESS POLICY
Only authorized persons and off-duty employees areallowed on Sweet Street grounds, such as the parking
lots. Employees who rely on non-employees for trans-
portation can be dropped off at the employee entrance.
When waiting to pick up employees, the drivers will be
required to park off Sweet Street property such as on
William Lane.Only authorized persons are allowed in the plantbuilding. Authorized persons include (1) our active em-
ployees when on duty, when on their lunch or coffee
breaks, during a period of thirty minutes prior to com-ing on duty and during a period of thirty minutes aftergoing off duty and (2) individuals having official busi-
ness with the Company.Employees are to report any unauthorized personnelon the Company premises to their supervisors and/or
security personnel immediately.DISTRIBUTION POLICY:Employees may not distribute materials of any kind,including printed or other literature for any purpose
(such as religious materials, chain letters etc.) in any
work area, or if either party to the distribution is on
working time for the Company, unless such material is
distributed pursuant to the employee's work duties or is
related to the Company's operations. Working areas in-
cluding the manufacturing areas, office and reception
areas, storage areas, trailers, locker rooms and outlet
stores. Working time is all time when an employee's
duties require that he or she be engaged in work tasks,
but does not include an employee's own time such as
lunch breaks.SOLICITATION POLICY:Every employee's work deserves his or her full at-tention during scheduled working time. Accordingly,
employees may not solicit other employees for any pur-
pose while either person is on working time. Working
time is all time when an employee's duties require that
he or she be engaged in work tasks, but does not in-
clude an employee's own time such as lunch breaks.POSTING OF NOTICES
Announcements or notices unrelated to Companybusiness may not be posted.On March 24, due to complaints from employees, the``Access Policy'' was revised to read as follows:ACCESS POLICYOnly authorized persons and off-duty employees areallowed on Sweet Street grounds, such as the parking
lots. Employees who rely on non-employees for trans-
portation can be dropped off at the employee entrance.
Employees may make arrangements to be picked up at
the employee entrance. This activity is limited to pick-
up ONLY.Only authorized persons are allowed in the plantbuilding. Authorized persons include (1) our active em-
ployees when on duty, when on their lunch or coffee
breaks, during a period of thirty minutes prior to com-ing on duty and during a period of thirty minutes after
going off duty and (2) individuals having ``official
business'' with the Company.Employees are to report any unauthorized personnelon the Company premises to their supervisor and/or se-
curity personnel immediately.In addition, Respondent deleted an entire provision captioned``Employee Lockers,'' which had required employees to use
locks provided by Respondent and to submit to searches of
their lockers.At the end of the March 17 meeting, according to TerrySprecher, one of those supervisors present, they were told by
Mary Ann Good, production manager, that it was ``that time
of year again, union time,'' apparently a reference to the or-
ganizational effort in early 1993, and said that they shouldVerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The outside patio is an area used for workbreaks and lunch,where smoking is permitted.6Sprecher apparently was not aware until later that as a super-visor, she could not be represented by the Union.keep their eyes and ears open and that gossip and rumorsabout the Union should be reported to management. Good
denied making this statement. Having reviewed the relevant
testimony, however, I am satisfied that Sprecher's account is
more credible.It was stipulated that prior to March 17, Respondent hadno rule limiting distribution, solicitation, or the posting of
notices. The Sweet Street welcome book did contain a prohi-
bition limiting access to company property as follows:EMPLOYEE ACCESS TO COMPANY PROPERTYThis policy supports our belief in providing a secureenvironment in which to work. The goal of this policy
is to prevent loitering in hallways and public areas of
the plant by people who are not on duty.Regular, hourly off-duty employees will not be ad-mitted to the plant during times when they are not
scheduled for work.It is understood that employees may wish to arrivefor work an hour or less before their start time to pre-
pare for work or communicate with co-workers.Individuals who have separated from the companyfor any reason will not be permitted on Sweet Street
property; in the plant, the employee parking lot, or the
grounds. These individuals may report to receive their
final paycheck on the appointed day by registering at
the front desk and waiting in the lobby for the person-
nel representatives. Former employees are, of course,
always welcome as patrons in either public retail outlet
store.Violators of this policy will be asked to leave. Re-sponsibility for enforcing the policy rests with the secu-
rity guards, the management staff and the leadership
team.There appears to be no written policy limiting how long anemployee could remain on the premises after the end of his
or her shift.With respect to the prohibition of distribution in lockerrooms under the distribution policy, it appears that there are
separate locker rooms for men and women and that they are
used to change from street clothes into work uniforms before
punching in for work and to change back into street clothes
before checking out. The locker rooms are located separately
from the production area and adjacent to the employees' caf-
eteria. It does not appear that production work is performed
in either the men's locker room or the women's locker room,
although it may be necessary for employees to repair to the
locker rooms without punching out in order to change a
soiled uniform or, in the case of the men's locker room, for
mechanics to obtain small tools which are kept in their lock-
ers. Employees also access the patio5through the lockerrooms.With respect to the necessity for establishing a distributionpolicy, since none existed prior to March 17, Patrick Boylan,
vice president of administration and chief financial officer,
testified that beginning in late 1993, he began hearing about
chain letters and fund raising material being left in the lockerrooms, although he could recall complaints from only about
four or five employees. None of these testified at the hearing.Sprecher, a supervisor, and employee Linda Lias testifiedthat while there had been distributions of material for various
purposes, this did not create any problem in the workplace.
Respondent concedes that it could not produce any docu-
mentation to support the existence of any problem in the dis-
tribution of material between employees.With respect to the solicitation policy, it is clear that therewere solicitations at the plant for such items as Avon,
Amway, Tupperware, and Mary Kay cosmetics, as well as
fund raising solicitations. Sprecher testified that one of the
maintenance employees sold sandwiches. Boylan and Nancy
Reed, employee relations manager, testified that complaints
were raised at meetings by employees to the effect that they
were being ``pressured'' and asked if something could be
done about it. As with the distribution rule, Respondent was
not able to provide, pursuant to subpoena, any documentary
evidence to support the existence of a problem.The access policy, according to Boylan and Reed, wasmade more restrictive in response to several factors. There
had been an increase in incidents of theft between employees
and an overcrowding in the production area which created
safety concerns, particularly in light of the large increase in
the complement of production employees over the years. Fur-
ther, congestion and noise factors made it necessary to estab-
lish dropoff and pickup by nonemployees at the employee
entrance. According to Boylan and Reed, the access policy
was also designed to prevent theft of confidential information
such as recipes. Respondent also expressed concern about thesale and use of drugs because drug paraphernalia had been
discovered on plant property. Boylan and Reed testified to
steps taken by them in 1993 and early 1994 to address these
problems. From mid-1993 to early 1994, Respondent exe-
cuted confidential agreements with outside contractors and
developed a noncompete agreement to be executed by its ex-
ecutives.At the time the ``Access/Distribution/Solicitation Policy''was first announced on March 17, Respondent contends that
it was unaware of any union activity with respect to its em-
ployees although there had been a union organizational effort
underway since early 1994 and an organizational meeting at
Sprecher's house on February 12.6Respondent's officials tes-tified that they heard rumors of union activity in late March
and that its first specific information to that effect was con-
tained in an organizing letter dated and faxed on April 8
from Wendel Young III, president of the Union, to Sandy
Solomon, president and owner of Respondent, identifying
Omar Mincey, Gregory Diaz, Michelle Seidel, Betsy Rupp,
Renee Copeland, and Linda Lias as ``assisting UFCW Local
1776 with its effort to organize Sweet Street'' and warning
that any discrimination against them would violate the Na-
tional Labor Relations Act.b. The 8(a)(1) allegationsÐSolomonOn April 5, according to employee Linda Lias, she wasapproached by Solomon in the cafeteria. After an exchange
of small talk about their children, Solomon asked her if she
had been contacted by anyone from the Union and Lias ad-
mitted that she had been contacted. Solomon asked her how
she felt about the Union and Lias, although she had signedVerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 311SWEET STREET DESSERTSan authorization card on February 12, replied that she did notknow either way. At the end of the conversation, Solomon
told Lias that she hoped that they could settle their dif-
ferences.While Solomon did not testify about any conversation onApril 5, she testified that on April 7, she spoke to Lias be-
cause Lias, whom she regarded as her friend, had snubbed
her the day before. In conversation, Lias denied there was
any problem and they discussed work-related matters. Solo-
mon denied any discussion about the Union.Renee Copeland, another employee, testified, under sub-poena, that on April 6, she was approached by Solomon at
which time Solomon told her that she was aware that
Copeland was campaigning (for the Union) and so was she
(for the Company). Solomon reminded her that when herprevious job had been abolished, the Company had found an-
other one for her instead of discharging her and that she
should take that into consideration in making a decision. Sol-
omon denied having made any such statement, but did recall
telling Copeland that she knew she was unhappy in her
present job and reminded her that the Company took care of
everyone; never laid people off.Having reviewed the relevant testimony in resolving thedifferences between the testimony of Solomon and that of
Lias and Copeland, I am satisfied, to the extent that those
accounts vary, that the testimony of Lias and Copeland is the
more accurate and should be credited, particularly with re-
spect to Copeland since she was no longer employed, was
subpoenaed to appear, and had little to gain by any fabrica-
tion.c. The 8(a)(1) allegationsÐBetty HynemanCopeland also testified to a conversation on April 6 withBetty Hyneman, a supervisor, wherein, according to Cope-
land, Hyneman stopped her as she was returning from the
bathroom and told her there was union talk going around and
that Copeland had a ``big effect'' on other employees. Hyne-
man went on to tell Copeland that the Union was not good
for Sweet Street and that Solomon would never sign a con-
tract. Further, that they would lose their profit sharing and
that people with 8 years' seniority would lose everything in
the profit-sharing plan and have to start all over again. Also,
that if they went on strike, they might come back on the sec-
ond or third shifts and make less money. Hyneman denies
having made these statements but concedes that she did re-
mind Copeland of several benefits that the employee enjoyed
such as birthdays, holidays, vacations, and Christmas bo-
nuses. She also told Copeland that her own experiences at
unionized companies were not good; that she felt she was
paying for nothing and did not need a middleman. She told
Copeland about the experience of her father who went on
strike, was replaced, and was never able to get his old job
back, being forced onto another shift. She also testified that
she told Copeland that no one could predict what the results
of any negotiations would be.Having evaluated the testimony of both Hyneman andCopeland, I am persuaded that Copeland rendered the more
accurate testimony and I credit her, particularly, noted above,
since Copeland was no longer employed by Respondent and
her testimony was obtained by subpoena, factors which ne-
gate any motivation to falsify her testimony.d. The 8(a)(1) allegationsÐMary Ann GoodAs noted earlier, on April 8, the Union sent to Respondenta letter identifying the union organizers, including Lias. Lias
testified that on April 11, on the plant floor, she was ap-
proached by Good who, in conversation with her, asked how
she felt about the Union. Lias responded that she did not
know and they discussed other matters. Later in the con-
versation, Good said that if the Union got in, they had a lot
to lose, and specifically stated that they could lose their prof-
it sharing. Good also told Lias that if she had any problems,
she could come to her. Lias responded that she had done that
and was not heard, to which Good replied that she could
speak to her supervisor and Lias responded that she did not
know if talking to them would get results.Sprecher testified she was standing nearby during this con-versation and that, on seeing Lias getting upset, she joined
the conversation and heard Good ask Lias how she felt about
the Union and heard Lias respond that she did not know any
more. Sprecher also testified that she heard Good say that
they could lose their profit sharing and also that, after Lias
left, Good told Sprecher that Lias was ``hard core.''Good's version of the conversation was that she spoke toLias about her husband's experiences with the Union and her
own unfavorable opinion of them as supporting lazy people,
regardless of performance. When Lias said that no one lis-
tened to her problems, Good told her that she could come
and talk to her.In reviewing the testimony of Good, Lias, and Sprecher,for the purpose of making credibility resolutions, I am per-
suaded, based on the credibility criteria set out above, that
the testimony of Lias and Sprecher should be credited. In
this regard, I note those aspects of the conversation about
which the testimony of Lias and Sprecher was mutually cor-
roborative.2. The 8(a)(3) allegationsa. Suspension of Gregory DiazAs noted above, the ``Access/Distribution/Solicitation Pol-icy'' was announced and became effective on March 17 as
thereafter revised on March 21. The access portion of those
rules provides, inter alia, that employees were not allowed in
the plant building for more than 30 minutes before or after
their shifts, except for those having ``official business'' with
the Company. Under the prior access policy, employees were
allowed into the plant up to an hour prior to the starting
times of their shifts.Nancy Reed, employee relations manager, testified that atabout 4:20 p.m. on April 6, she observed Diaz in the plantcafeteria. Since his starting time was 5 p.m., this meant he
was in violation of the new access policy by 10 minutes.
Reed contacted Diaz' supervisor, Kim Weitzel, and told her
that Diaz should be suspended for violating the access pol-
icy, and Diaz was suspended for 1 day.It appears that after Diaz returned from his suspension, hecomplained that three other employees who also had violated
the access policy on April 6ÐJackie Titus, Daisy Martinez,
and Janet Steininger. Thereafter, both Martinez and Titus
were given 1-day suspensions. Steininger, however, was not
because Respondent determined that she was on ``officialVerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Diaz did not appear as a witness nor did any of the managementemployees involved, except for Reed and Boylan.8Witter, although she had investigated the case, was not presentfor either meeting.business'' with the Company, returning an employee surveyto the Human Resources Department.7b. Suspension of Glenda GomezGlenda Gomez, an employee in the finishing department,signed an authorization card on March 23. Respondent was
advised by letter dated April 11 from Gomez, on the Union's
letterhead, that she was assisting the Union in its organiza-
tional effort.On May 6, according to Cathy Witter, Respondent's bene-fits and placement manager, she was approached by Janet
Steininger who told her that she was being threatened and in-
timidated by Gomez, Diaz, and another employee, Regina
Morrison. Witter asked Steininger if she wanted to file a
written complaint and that she had a form that Steininger
could use. Steininger filled out the complaint in Witter's of-
fice. Witter then went about investigating the complaint by
interviewing several witnesses. Based on the results of those
interviews, Witter determined that there was sufficient cause
to suspend Gomez. On May 16, Gomez was called into
Witter's office. Boylan, Reed, and Weitzel were present,
however, Witter was not. Gomez was informed that she was
being suspended for 24 hours for threatening and harassing
an employee and that the investigation was continuing.
Gomez responded that this was ``bogus bullshit'' and left the
office.The following day, after her suspension ended, she re-turned and met again with Boylan and Reed.8For the firsttime, she was told the identity of the complainant.Gomez asked for a list of the witnesses and was told byBoylan that they would not be made available to her; that
she did not need to know who the witnesses were. Gomez
was also advised that her suspension was being extended an-
other 24 hours because the investigation was not yet com-
pleted. On the following day, May 18, when she returned,
she was told that because she had only ``partial involve-
ment'' in the matter, her punishment would consist of a 1-
day suspension and that she would be paid for the second
day that she had been suspended.Gomez denied having made any of the statements attrib-uted to her which formed the basis of the suspension.B. Discussion and Analysis1. The 8(a)(1) allegationsa. Distribution policyGenerally, a no-distribution policy will be deemed unlaw-ful if it restricts distribution on nonworktime in nonwork
areas. NLRB v. Magnavox Co. of Tennessee, 415 U.S. 322,324 (1974). The General Counsel argues that the ``Distribu-
tion Policy'' portion of the ``Access/Distribution/Solicitation
Policy'' here is unlawful since, by its terms, it prohibits dis-
tribution in nonwork areas, i.e., the locker rooms.The record discloses that while employees do have occa-sion, somewhat infrequently, to visit the locker rooms during
the workday while they are still on the clock, it is clear thatno production work is performed there and that the lockerrooms are used primarily as a place for employees to change
clothes before and after work. In these circumstances, even
though employees may occasionally, for brief periods, visit
or pass through this area, it is not a ``work area'' and re-
stricting the distribution of materials in such areas violates
Section 8(a)(1) of the Act. See Filene's Basement Store, 299NLRB 183, 210 (1990), where the Board held that prohibit-
ing solicitation on breaktime was discriminatory even though
the work breaks were paid time.b. ``Access/Distribution/Solicitation Policy'' in generalThe General Counsel takes the position that apart from theunlawful ``Distribution Policy,'' the announcement and im-
plementation of the entire ``Access/Distribution/Solicitation
Policy,'' while not unlawful on its face, is nonetheless coer-cive since it reasonably tends to interfere with employees'
rights guaranteed by Section 8(a)(1) of the Act. I agree.This record and the reasonable inferences to be drawnfrom it persuade me both that Respondent was aware that
union activity had resumed at the facility, and that the impo-
sition of the ``Access/Distribution/Solicitation Policy'' was a
response to that activity. First, it was stipulated by the parties
that prior to March 17, there had been no rules restricting
employee solicitation or distribution. The record discloses
that the rules were implemented about a month after the or-
ganizing activity began with a meeting at Sprecher's house
on February 12. Respondent contends that these polices had
been under consideration since the summer of 1993 and had
been the subject of management discussion with drafts of the
policies being considered before being adopted in final form
and announced on March 17. Respondent, however, provided
no documentation to support its position that the policy had
been under active management consideration since the sum-
mer of 1993 nor any reasonable explanation for why they
were adopted on March 17, on the heels of the Union's ini-
tial organizing effort.Nor, based on this record, can I conclude that there wasany greater need for the imposition of rules on March 17
than had been the case earlier. While Respondent argues that
this solicitation policy was adopted in response to employee
complaints about harassment, no employees testified to that
effect and both Sprecher and Lias testified that solicitation
had not been a problem.Similarly, with respect to the access policy, which Re-spondent contended was necessary because of employee
theft, the theft of industrial secrets by management employ-
ees, congestion, and an increase in accidents. It offered little
except the unsupported testimony of Boylan and Reed to
support this position. Nor does the record disclose why the
change in the access policy was necessary or how the pre-
vious policy was inadequate.While Respondent argues that it was unaware that theUnion was engaged in any organizational effort at the time
it implemented the rules on March 17, I conclude that a full
review of the entire record supports the conclusion that the
Respondent was aware. In this regard, it is significant to note
that Good, at the time the rules were implemented on March
17, made statements to those supervisors present, as noted
above, from which a valid inference can be drawn, that Re-
spondent was aware of union activity at that time.VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 313SWEET STREET DESSERTS9Since the record contains clear and undisputed evidence thatJackie Titus and Daisy Martinez were also suspended for the same
unlawful reason, I conclude that their suspensions also violate Sec.
8(a)(1) of the Act.10While statements from several witnesses appear in the record,they were admitted only for the purpose of showing Respondent's
motivation for suspending Gomez and not for the facts contained
there. My rulings make it clear that these statements were hearsay
and not admissible to establish the truth of their content.In short, I conclude that Respondent was aware, sometimeprior to March 17 when the ``Access/Distribution/Solicitation
Policy'' was implemented, that an organizational effort was
underway and that it was imposed as an unlawful response
to that organizational effort in violation of Section 8(a)(1) of
the Act. Capitol EMI Music, 311 NLRB 997, 1006 (1993).c. Suspension of Gregory DiazAs noted above, I have concluded that Respondent's adop-tion and implementation of the ``Access/Distribution/Solici-
tation Policy'' constitutes interference with employee rights
guaranteed under Section 8(a)(1) of the Act, without regard
to the validity of their content. Thus it is clear that Diaz was
suspended pursuant to a rule which was unlawfully imple-
mented even though its facial validity was not contested. In
my opinion, since Diaz was suspended pursuant to an unlaw-
fully adopted rule, his suspension violates Section 8(a)(1) of
the Act.9d. Suspension of Glenda GomezThe General Counsel contends that Gomez' suspensionwas motivated by antiunion considerations, while Respondent
takes the position that she was suspended for making threat-
ening and intimidating remarks to a coworker, Janet Stein-
inger. In my opinion, the General Counsel should prevail.First, it is clear that Gomez was a union supporter. Re-spondent was made aware of her union sentiments by letter
from Gomez herself advising Respondent that she would be
organizing on behalf of the Union.In support of its position, Respondent offered the testi-mony of Cathy Witter who obtained and investigated Stein-
inger's complaint, and the testimony of Boylan and Reed
who determined the discipline based on Witter's reports. Re-
spondent, however, did not call Steininger, the purported vic-
tim, nor did Respondent call any of the witnesses inter-viewed by Witter.10Thus Respondent offered no probative,nonhearsay evidence of the incidents of threats and intimida-
tion which formed the basis for its position that Gomez was
suspended for having engaged in that misbehavior. More-
over, Gomez denied, with some specificity, ever having
made threatening, harassing, or intimidating remarks to
Steininger.In these circumstances, I credit the unrebutted testimony ofGomez that she did not make threatening, harassing, or in-
timidating statements to Steininger.I am satisfied, based on this record, that the General Coun-sel has established a prima facie case and that Respondent
has not rebutted that case. Accordingly, I conclude that
Gomez' suspension was motivated, as alleged, by Respond-
ent's resolve to thwart the union organizational effort in vio-
lation of Section 8(a)(3) of the Act.e. The 8(a)(1) allegationsÐSolomon, Hyneman,andGood
In view of the credibility resolutions made above, I con-clude that Solomon violated Section 8(a)(1) of the Act by in-
terrogating Linda Lias on or about April 5 concerning her
union sentiments. I further conclude that on April 6, Solo-
mon unlawfully communicated to Renee Copeland the im-
pression that her union activity was under surveillance by
telling her that she knew that Copeland was campaigning for
the Union. Such remarks unlawfully inhibit the right of em-
ployees to organize guaranteed under Section 8(a)(1) of the
Act. I also find that Hyneman's statements to Copeland vio-
lated Section 8(a)(1) of the Act. Essentially, Hyneman told
Copeland that union organization would be futile because
Solomon would never sign a union contract; that if the em-
ployees were organized, they would lose their profit-sharing
benefits; and that if they were organized and went on strike,
they might lose their jobs and then be reemployed on other
shifts.Finally, I conclude that it was unlawful for Good, on April11, to question Lias about her union sentiments; to implicitly
threaten the loss of benefits, including profit sharing, if the
employees became organized. I do not, however, find that it
was unlawful to suggest that Lias come to Good or a super-
visor if she had problems. This is simply a suggestion to take
up her problems under the existing supervisory hierarchy and
is not coercive.C. ObjectionsÐFacts, Analysis, and Discussion1. Objections 1 and 2With respect to Objection 1, Emmanuel Gonzales was anemployee of Labor Information Services (LIS) located in
Malibu, California. LIS was contacted by Boylan in late May
1994 for the purpose of conducting meetings with Respond-
ent's supervisory employees to instruct them on ``dos and
don'ts'' under the NLRA. Having completed that work, it ap-
pears that Gonzales was then retained to conduct voluntary
meetings with groups of nonsupervisory employees for the
purpose of providing information to employees on their
rights under the National Labor Relations Act. Some 14 such
meetings were held in June 1994.Michelle Seidel attended one of these meetings. She testi-fied that she was unable to recall who introduced Gonzales
but does recall that he identified himself as a ``representative
of the Labor Relations Board'' and that he was there to dis-
cuss the ``pros and cons of the Union.''Gonzales testified that at these meetings he was introducedby either Boylan or Reed as a ``consultant'' retained by the
Company to provide information to employees on their rights
as employees under the National Labor Relations Act.
Gonzales states that he identified himself in the same fashion
and never indicated that he came from or was affiliated with
the National Labor Relations Board. This testimony is sub-
stantially corroborated by both Boylan and Reed. On a few
occasions, Gonzales distributed his business card to employ-
ees. The business card identified him as a consultant from
LIS in Malibu, California.Having reviewed the relevant portions of the record, I amsatisfied, particularly in view of Seidel's lack of recall about
the only meeting she attended, that the corroborative testi-VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mony of Gonzales, Boylan, and Reed should be credited andthat Gonzales did not represent himself as an employee or
representative of the National Labor Relations Board.As to Objection 2, the Union offered the testimony ofLinda Lias. According to Lias, she attended one of the meet-
ings conducted by Gonzales. She, however, cannot recall thedate. She testified that she was advised by Victor Leas, her
supervisor, to attend the meeting and that they would be ad-
dressed by Manny Gonzales, ``an agent of the National
Labor Relations.'' She attended the meeting but she cannot
recall Gonzales being introduced at the meeting. Lias testi-
fied that Gonzales did not identify himself as a representative
of the National Labor Relations Board.Victor Leas testified that employees during their shifts vol-untarily attended meetings conducted by Gonzales at their
leisure. He recalled speaking to several employees, including
Lias, and telling them that ``Mr. Gonzales'' was conducting
the classes. He explained that Gonzales was an ``outside con-
sultant'' and never identified him as anything else. Leas tes-
tified that he never told any employees, and specifically
never told Lias, that Gonzales was an agent of the National
Labor Relations Board. In determining whether Victor Leas
told any employees that Gonzales was from the NLRB, it is
necessary to decide credibility between the testimony of Leas
and Lias. A review of the relevant testimony satisfies me that
Victor Leas had a more comprehensive recollection of the
significant events and that he did not tell her that Gonzales
was from the NLRB.In summary, I conclude that Objections 1 and 2 have notbeen established, and I shall recommend that they be over-
ruled.2. Objection 6Terry Sprecher, a group leader supervisory employee, tes-tified that she attended some meetings of supervisory em-
ployees conducted by Omega, Inc., a labor consultant to Re-
spondent, wherein the employees were advised that it was
their responsibility, as part of the Respondent's antiunion
campaign to determine how people felt about the Union and
to report their findings back to management. Sprecher also
testified that the supervisors were instructed by Nancy Reed
to talk to five employees per day in order to get a ``feel if
they were for or against the Union'' and then to fill out a
form on a computer screen to relay the results of these con-
versations to Reed and Good. Sprecher testified that super-
visors were expected to transmit this information and that a
failure to do so resulted in a followup request.Respondent concedes that supervisors were instructed totalk to five employees per day, but that the purpose of the
discussions were to ascertain employees' concerns and inter-
ests so as to improve the lines of communications between
supervisors and employees, particularly since a number of
group leaders had recently been promoted to supervisory sta-
tus, including Sprecher, and establishing a rapport with em-
ployees was important for these new supervisors.In my opinion, however, the record does not establish thateither Omega or Respondent ``systematically and unlawfully
instructed its supervisors to interview at least five employees
each day regarding whether or not they supported UFCW
Local 1776, after which the supervisors carried out these in-
structions and sent the results of the unlawful interrogationsto the Human Resources Department by electronic mail ona daily basis.''In these circumstances, I recommend that Objection 6 beoverruled.3. Objection 12Michelle Seidel testified that about a week before the elec-tion on June 30, she went to work. Her shift began at 5 a.m.
Before punching in, she changed into her uniform and went
to get a hair net along with several other employees. The
Company provides hair nets and requires that they be worn.
The hair nets are contained in a box located in the cafeteria.
On this morning, Seidel testified that when she went to get
a hair net, all of the some 200 hair nets in the box were
marked ``Vote No'' with what appeared to be a magic mark-
er. Someone reported this to ``sanitation'' and in about 10
or 15 minutes, plain hair nets were brought up. Seidel and
others put on the plain hair nets and went to work. Seidel
testified that the ``Vote No'' hair nets were not removed.With respect to this incident, Boylan testified that he wastold about the existence of the ``Vote No'' hair nets by
Hyneman and then told Reed to investigate the matter and
remove the ``Vote No'' hair nets. Reed testified that at about
6:15 a.m., on instruction from Boylan, she went to the cafe-
teria where there were two bags of hair nets, one marked
``Vote No'' and the other plain. Reed testified that she re-
moved the ``Vote No'' hair nets to the Human Resources of-
fice. According to Reed, there were no supervisors in the
area to observe which employees took what hair net. Reed
and Boylan both testified that they were unaware of the
``Vote No'' hair nets until told about them. There was no
further investigation of this incident.In my opinion, this objection should be overruled. Therecord is totally insufficient to establish any involvement on
the part of Respondent in the marking and distribution of the
hair nets, and the record will not support any inference to
that effect. Moreover, when the existence of ``Vote No'' hair
nets was reported, Respondent took prompt and reasonable
steps to remove them. The record is insufficient to support
the allegations contained in Objection 12 that ``the Employer
forced employees to select and then wear `Vote No' hair nets
supplied by the Employer.''4. Objection 14On June 28, the day prior to the election, Michelle Seidel,who had been designated by the Union to be an observer at
the election, approached her supervisor, Mark High, and told
him that she was taking the day off tomorrow in order to
serve as union observer at the election. Seidel testified that
she was told by High that she would have to come to work
like anyone else. High denies having denied her request.
Both Seidel and High agree that he told her that he would
have to check it out with management. Within the hour
thereafter, according to Seidel (15 minutes according to
High), he returned and told her it was okay to take the day
off and not to worry about it. It is undisputed that Seidel
served, without incident, as the union observer at the elec-
tion.This objection must fail because Respondent did not, as al-leged in the objection, ``refuse to allow'' Seidel the day off
to serve as the union observer. Nor was it objectionable con-VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 315SWEET STREET DESSERTS11Occurrences were described as unexcused latenesses or ab-sences.duct for High to defer a decision on the matter until he con-sulted with his superiors, and the delay, whether 15 minutes
or an hour, was not unreasonable.Accordingly, I conclude that Union Objection 14 shouldbe overruled.5. Objection 17Objection 17 alleges that Solomon and Good ``systemati-cally interrogated employees department by department as
they were being called to vote.'' The record discloses only
that on the day of the election, Solomon and Good spoke in-
dividually to employees, asking them to vote against the
Union and not to give Sweet Street away to people who do
not love it. The record is devoid of support for the allegation
of interrogation set out in Objection 17 and, accordingly, I
recommend that it be overruled.6. Objection 18Linda Gomez testified that on June 23 on the patio of theplant, she announced in front of several employees and two
supervisors, Kim Weitzel and Tina Ullie, that she was going
to vote against the Union in the election; this, despite her
status as an in-plant organizer announced in her letter to Re-
spondent dated April 11. According to Gomez, on the fol-
lowing day, she was called into Weitzel's office and told that
she would be given a raise. This was a raise that Gomez had
been requesting previously as already due to her because she
had qualified for it but had been told by Weitzel that she had
not had a chance to do the paperwork.It appears that Respondent has a wage scale which pro-vides for wage increases as employees reach greater skill lev-
els as certified by supervision. The raise, however, is not al-
ways implemented on that date since an employee with an
``occurrence'' level11greater than three will not begin to re-ceive the wage increase until the occurrence level has been
reduced to three, at which time the wage increase is granted
retroactively to the date that the employee qualified for the
raise. Each occurrence is valued at one-quarter point; thus
occurrences in excess of three may be worked off at a rate
of one-quarter point per week.In the case of Gomez, the record discloses that Weitzelverified her skill level as qualified for the wage increase on
June 24. At that time, however, Gomez was not entitled to
the raise because her occurrences exceeded three, standing at
three and one-quarter. Thus her wage increase was delayed
until she achieved another week without an occurrence. This
occurred on July 1, at which time she was granted a wage
raise retroactively to June 24.While the Union contends that the timing of the wage in-crease made it objectionable, the record does not support this
contention. There is nothing in the record to suggest that
Gomez had not qualified for the raise; she testified that she
herself had been requesting it prior to June 24. Moreover, the
record discloses that although qualified, she was not given
the raise until she had reduced her occurrence level to three,
which occurred on July 1. Gomez concedes that she was told
by Weitzel on June 24 that she would not be getting the in-
crease because her occurrence level was too high.In these circumstances, I conclude that the record does notsupport the Union's contention either that the granting of the
wage increase or its timing was unlawful, and I shall rec-
ommend that Objection 18 be overruled.IV. OBJECTIONSTOTHEELECTION
As noted above, I have concluded that the suspension ofGlenda Gomez violated Section 8(a)(3) of the Act; further,
the distribution policy, as well as the announcement and im-
plementation of the entire ``Access/Distribution/Solicitation
Policy'' were unlawful in violation of Section 8(a)(1) of the
Act. These unfair labor practices also appear in Union Objec-tions 3 and 4. Since I have found merit to these unfair labor
practices, I also conclude that the objections based on these
unfair labor practices are sufficient to warrant setting aside
the election. It is therefore recommended that the Board set
aside the June 30, 1994 election and remand Case 4±RC±
18360 to the Regional Director for Region 4 for the purpose
of conducting a new election at such time as he deems cir-
cumstances permit the free choice of a bargaining representa-
tive.V. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of Respondent set forth in section III, above,occurring in connection with the Respondent's operations de-
scribed in section I, above, have a close and intimate rela-
tionship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce.VI. THEREMEDY
Having found that Respondent has engaged in, and is en-gaging in unfair labor practices, I shall recommend that it
cease and desist therefrom and take certain action designed
to effectuate the policies of the Act. I have found that Re-
spondent suspended Gregory Diaz, Jackie Titus, and Daisy
Martinez for reasons which offend the provisions of Section
8(a)(1) of the Act, and Glenda Gomez for reasons which of-
fend Section 8(a)(3) of the Act. I shall therefore recommend
that Respondent make them whole for any loss of pay they
may have suffered as a result of the discrimination practiced
against them. All backpay and reimbursement provided here,
with interest, shall be computed in the manner described in
New Horizons for the Retarded, 283 NLRB 1173 (1987), andF.W. Woolworth Co
., 90 NLRB 289 (1950).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them by Section 7
of the Act, Respondent has engaged in and is engaging in
unfair labor practices proscribed by Section 8(a)(1) of the
Act.4. By suspending Gregory Diaz, Jackie Titus, and DaisyMartinez, Respondent has engaged in, and is engaging in,
unfair labor practices within the meaning of Section 8(a)(1)
of the Act.VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''5. By suspending Glenda Gomez, Respondent has engagedin and is engaging in unfair labor practices within the mean-
ing of Section 8(a)(3) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe Respondent, Sweet Street Desserts, Inc., Reading,Pennsylvania, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Suspending or otherwise discriminating against em-ployees for engaging in union and/or protected concerted ac-
tivity.(b) Interrogating employees about their union sentimentsor activities.(c) Threatening employees with loss of benefits if they se-lect union representation.(d) Telling employees that their selection of union rep-resentation would be futile.(e) Threatening employees with loss of employment ortransfer to less desirable shifts as a consequence of engaging
in a strike.(f) Creating the impression among employees that theirunion activities are under surveillance.(g) Maintaining and enforcing an unlawfully broad ``Dis-tribution'' policy.(h) Maintaining and enforcing an unlawfully adopted``Access/Distribution/Solicitation Policy.''(i) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Gregory Diaz, Jackie Titus, Daisy Martinez, andGlenda Gomez whole for any loss of pay they may have suf-
fered as a result of the discrimination practiced against them
in the manner set forth in the remedy section of the decision.(b) Expunge from its files any reference to the suspensionsof Gregory Diaz, Jackie Titus, Daisy Martinez, and Glenda
Gomez, and notify them in writing that this has been done
and that evidence of their unlawful suspensions will not be
used as a basis for future personnel action against them.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its Reading, Pennsylvania facility copies of theattached notice marked ``Appendix.''13Copies of the notice,on forms provided by the Regional Director for Region 4,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately on re-
ceipt and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.The election held on June 30, 1994, in Case 4±RC±18360is set aside and the case remanded to the Regional Director
for Region 4 to conduct a new election when he deems that
the circumstances permit the free choice of a bargaining rep-
resentative.VerDate 12-JAN-9911:38 Jul 29, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31945apps04PsN: apps04
